MAGER, Judge
(dissenting):
It appears to me from a reading of the recent decisions in Jarriel v. State, Fla.App. 4th 1975, 317 So.2d 141, and M.D.B. v. State, Fla.App. 4th 1975, 311 So.2d 399, that the defendant’s confession was not “free *24from the influence of either hope or fear”; in particular, the interrogating officer’s suggestion, however slight, that the defendant’s truthful statements would help defendant’s wife who was then in custody, constituted a form of subtle coercion found by the courts to be impermissible thereby rendering defendant’s confession involuntary and requiring its suppression. In my opinion the court erred in admitting these statements into evidence and accordingly the judgment of conviction and sentence should be reversed and the cause remanded for a new trial.